Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 1 of 14 PagelD #: 30

EXHIBIT B
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 2 of 14 PagelID#: 31
June 30, 2020

Resolution

Whereas Collin College faculty, administrators and staff have joined together in a
collaborative process of shared governance to translate the Board of Trustees’ vision
and strategic goats into a working plan of action,

And

Whereas it is essential that Collin employees actively participate in planning and other
strategic initiatives,

And

Whereas Collin College encourages and values the active participation of its faculty and
siaff,

The Faculty Council therefore makes the following recommendations:

1) Administration and faculty participate in shared governance in regards to significant
changes to district-wide teaching modalities

2) We strongly recommend moving courses, when possible, to a fully online modality.
This will help ensure the health of our students and faculty and will provide enough time
to reach the pedagogical excellence that Collin College strives to achieve

3) If a fully online modality is not possible, the following should be implemented:
a) Any faculty member who requests to teach online should be given the option
b) Require the use of masks by faculty, students and staff
c) Require social distancing in classrooms

d) Provide adequate PPE, including sanitizers, gloves, masks, etc., for faculty
teaching in the classrooms

@) Develop a detailed plan, within the guidelines of shared governance, regarding
instances where students and faculty have tested positive for Covid-19. The plan
should address quarantine procedures, academic continuity, enacting FMLA and
workers’ compensation
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 3 of 14 PagelID#: 32
June 30, 2020

Collin College and Concerns about Re-opening in Fall 2020 during the COVID Pandemic:
Discussion and Proposals

Over the last two weeks, Collin faculty have been made aware of the College's plan to adopt a
pilot schedule structure for Fall 2020 classes. This structure appears to be a combination of
online and face-to-face learning with modalities including hybrid, blended, and/or alternating
student group attendance within a class.

Assumptions underlying reopening with a hybrid or in-person model:

1. That the reported numbers of those currently infected with COVID-19 A) are accurate,
even considering pre-symptomatic and asymptomatic people and B) are holding steady
or trending downward, representing a lower risk than we faced in Spring 2020
- As of June 2020, Texas is reporting record-breaking numbers of COVID-19
hospitalizations (not positive tests, which can be interpreted in various ways)'
- See charts below from the TDHS: positive cases, hospitalizations, and fatalities
continue on a steep upward trend with no signs of abating?

2. That moving student desks six feet apart and having some people wear masks is
adequate to protect all parties from exposure to the virus

- According to infectious disease experts, we can think about risks for contracting
COVID-19 in terms of diversity, distance tion. Diversity (number of
households people are in contact with), distance (especially if indoors, especially
less than 6 feet), and duration (time spent in the same air Space as others).

- Inaclassroom where (for example) 15 students are seated at distanced
intervals, diversity is HIGH; distance is LOW (but only if they never get up from
their desks, walk close to anyone, approach the professor, or touch common
doorknobs, papers, chairs, keyboards, phones, or desks); and duration is HIGH,
especially for faculty.

- The risk of infection is more than 18 times higher indoors compared to outdoors*

- Exposure to small amounts of the virus over time can be as dangerous as
high-level one-time exposure* (faculty will have highest duration of exposure as
they are required to meet every student group even as students’ attendance is
reduced)

 

* KERA News: Texas Reports Record-Breaking COVID-19 Hospitalizations As State Reopens

? Texas Department of Health and Human Services (TDHS): Texas COVID-19 Data
* The risk of infection is more than 18 times higher indoors compared to outdoors

Title: Closed environments facilitate secondary transmission of coronavirus disease 2019 {COVID-1 9) Running title:

Closed enviro (Japan study)

i. Exposure te small amounts of the virus over time can be as dangerous as high-level one-time exposure

NYTimes: These Coronavirus Exposures Might Be the Most Dangerous
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 4 of 14 PagelID#: 33
June 30, 2020

- Shared airspace is a far higher risk for transmitting the virus than touching
objects’, and remaining six feet apart does not protect against aerosolized virus,
the dominant route of infection with COVID®

- Simply talking without a mask can expel aerosolized virus droplets that linger in
the air for up to 14 minutes’

- Are HVAC systems in classrooms rated to filter the virus out of the air?® If not, do
the HVAC systems blow air from one room into the next?

- Hallways and restrooms, where social distancing is impossible to enforce, also
feed into the HVAC system

- From ASHRAE (American Society of Heating, Refrigerating and Air Conditioning
Engineers): “infectious aerosols emitted from a primary host shrink rapidly to
become droplet nuclei, and these dormant yet infectious pathogens remain
suspended in the air and are capable of traveling great distances.”®

- ASHRAE Position Document on Infectious Aerosols recommends specific HVAC
strategies for businesses that are not health-care facilities (see footnote)

3. That all parties involved will follow strict “personal responsibility” model of health, safety,
and hygiene, if such a standard is even possible
- Students are less likely than faculty or staff to take proper precautions, mainly
due to age differences. Risk-taking behavior peaks in people ages 20-24 around
the world’®
- Incidence of COVID-19 among people ages 0-19 and 20-39 has doubled from
20% to 40% of all cases, showing a steep increase in infection in younger people
11 12
- Faculty have no authority to monitor student health behavior or request student
behavioral changes such as wearing a mask, even though everyone wearing a
mask is the single most effective preventive measure we have ‘3, “
- How will social distancing be maintained when people enter or exit classrooms,
especially classrooms with a single door?

 

5 Shared airspace is a far higher risk for transmitting the virus than touching objects
—— Disease Outbreak in Call Center, South Korea (South Korea study)
Indoor transmission of SARS-CoV-2 ae Kong ae

 

 
 

8 CDC.gov: COVID-

* ASHRAE Posilion Document ea “infectious A .or0so! Ss

“ Risk-taking behavior peaks in people ages 20-24 around the world:
NYTimes: Expecting al dents tp Play It Safe if Colleges igonen Is a Fantasy

 

8 ence Age t arTime (US study)
"2 Majority of case clusters of infection among people aged 20-39 who were asymptomatic or r presymptomatic at time of infection

a uslers of = Disease in Communities (Japan sucy)

 

ering (US study

from the New England Jourat of Medicine)

“4 The science of mask-wearing (lay person version): Masks for all? The science says yes.
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 5of14PagelD#: 34
June 30, 2020

- How will social distancing be maintained when students want to talk one-on-one
with faculty (e.g. a FERPA-protected topic)? Almost no faculty offices are large
enough to permit social distancing

- How will social distancing be maintained in public restrooms, hallways, and
narrow stairwells?

4. That faculty can reasonably increase their workload by 1.5 to 2 times without harmful
effects

- New teaching models require dramatic increase in work hours and productive
energy, which will take its toll on faculty physical health and immunity"®

- Extra work has no plan to be compensated beyond normal salary

- Increased duration of exposure to students increases risk to faculty's physical
health

- Psychological stressors, including overcommitment at work and anxiety over
workplace safety, are directly tied to reduced immune function™

5. That asking people who feel sick to not come to campus is an adequate preventive
measure

- Nearly half of patients who get COVID-19 are infected by people who are not yet
coughing or sneezing (“pre-symptomatic")”

- 30-50% of people infected with COVID-19 are asymptomatic, '®, '® meaning they
do not feel ill over the course of the infection, but can still carry and spread the
infection through respiratory and other secretions

- Pre-symptomatic or asymptomatic carriers will not feel sick or have a fever, and
therefore temperature checks and self-monitoring symptoms are very limited in
preventing spread of the virus

- Many people ignore or rationalize symptoms because they perceive the cost of
missing work or important content to be too great

- Symptoms of COVID-19 are still extremely variable and not entirely known by
health experts (e.g. skin lesions, eye discharge, loss of appetite)”

- Faculty asking students who appear ill to leave the classroom may be violating
disability or privacy rights

- What about those who come to campus infected and do not disclose their status?

5 2016 meta-study A systematic review and meta-analysis of the effort-raward imbalance model of workplace stress with indicators

of immune function

* 2015 study: Current Directions in Stress and Human Immune Function

"” Nearly half of patients wha get COVID-19 are infected by people who are not coughing or sneezing yet

Temporal dynamics in viral shedding and transmissibility of COVID-19 (NatureMedicine Joumal)

The contribution of pre-symptomatic... (Cantre for Mathematical Modaling of Infectlous Diseases)

Estimating the generation interval for COVID-19 based on symptom onset data (European Research Council, awaiting

peer review)

 

 
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 6 of 14 PagelID#: 35

Juna 30, 2020

6. That there's a realistic and effective way to keep track of who may be sick

The variety of people and the households they've been in contact with (called
“diversity” by epidemiologists) is impossible to control, even in a hybrid model
Factors such as students going to the restroom, hugging or touching other
people, leaving campus, interacting with friends and family, going home, and
coming back are all uncontrollable for tracing the virus

How will college employees have the ability to protect themselves from exposure
to pre-symptomatic or asymptomatic people, or to those who have been exposed
fo infected people?

What is the plan for not if, but when, a student tests positive for the virus? Will all
of the student's classmates and professors in every class have to be quarantined
for 14 days?

What is the plan in case a faculty member tests positive for the virus? How will
faculty meet classes if they have to quarantine or are too sick to work?

7. That the lack of access to personal computers and stable internet, especially among
rural and lower socio-economic students, will be addressed by a hybrid model of learning

A hybrid or blended model still requires students to use their own technology a
significant portion of the time

Asking students to use computers on campus (such as in classrooms or
computer labs) exposes them to extra risk by using high-touch surfaces that
require constant cleaning and disinfection"

8. That the unique and rich experience of classroom teaching wil! mostly be maintained
despite all the changes to seating, scheduling, and logistics

Removing small group work undermines ability to share ideas and interact on a
human level

lf professor remains at podium for safety, this reduces all classroom learning to a
passive lecture model, severely limiting teaching methods, and may not be
appropriate for many courses or instructors

It is not feasible for students to use the podium, computer keyboard, or other
presentation tools since the objects would have to be cleaned between each use
(cleaning staff will already be overtaxed with new requirements for classrooms
and high-touch areas)

Even in-class work on paper is risky, as virus can remain on paper from a few
hours up to a few days”

Cost of lapel mics and other ameliorating technology could instead be used to
buy laptops that students can check out if they lack proper access for distance
learning

 

*" CDC.gov: Cleaning and Disinfecting Your Facility
How long can the coronavirus live on various surfaces? Curious Texas investigates

22
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 7 of 14 PagelID#: 36

dune 30, 2020

Climate of anxiety in the classroom - data show the least successful learning is
done in a stressful or fearful environment, and ethically students should not have
to feel unsafe in the classroom
In the U.S. 31% of college students already meet requirements for “moderate” or
“severe” anxiety”?
What about students who need accommodations?
- Those who are hard of hearing cannot lip-read a masked person
- Masks muffle speech and decrease volume by 3-4 decibels, adding
challenges for those listening”
- Support staff are at increased risk of exposure (e.g. interpreters,
note-takers)
- Students who normally need to sit up front now have distance from the
professor to consider

9. That most students’ expectations for a quality education will be met with the pilot
program of hybrid, blended, 8-8, and other mitigating models

Conclusions

Faculty were informed on June 11 that Collin students had been surveyed about
their preferences for Fall 2020, and that overall the majority said they wanted to
have classes in person.

- How and when were students surveyed?

- When asked if they wanted to attend in-person classes for Fall, was it
made clear to students that it would look very different than it did in
previous semesters?

- How many students responded to the survey?

- Are faculty able to see the survey that was administered?

Despite this information, online enrollment at Collin is currently surging, with
face-to-face class enrollment declining

Will students who indicated a preference for face-to-face learning have the option
to join classes with F2F components? Will those who prefer online learning have
the choice to take online classes? If not, what is the method and rationale for
matching student preference with actual class enrollment?

If the college waits until mid August or later to announce major schedule
changes, such as a move back to mostly online, is it acceptable to have students’
semesters disrupted again?

The hybrid model proposed for Fall 2020 poses an unacceptable health risk not
only for faculty, who have the highest duration and exposure of all, but for

 

3 The Healthy Minds Study 2018-2019
*4 Hearing Review: How Do Medical Masks Degrade Speech Recantion?
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 8 of 14 PagelID#: 37

June 30, 2020

students, who have no way of knowing how they are being kept safe from the
virus.

- The benefits of in-person teaching and learning are severely reduced, if not
completely undermined, by the proposed (and insufficient) safety measures.

- The main challenges of the shift online in Spring 2020 were not due to the online
medium itself, but to the inability of faculty and students to prepare and
adequately train for the shift.

- Faculty have not been consulted about their willingness to teach face-to-face in
the current pandemic situation with the exception of being told to contact HR if
they have a documented health condition that requires accommodations.

- Faculty have been given no authority to require students to wear masks or to
adopt specific health behaviors beyond encouraging “personal responsibility.”

- Faculty are not “essential workers” and have not been trained to work in
high-risk health environments.

- Faculty are not expendable and should not have to choose between exposure to
intolerable health risks or losing their professional career.

Proposals

1.

2.

Collin College should adopt a stance that prioritizes health and safety of students,
faculty, and staff

In doing so, the college should make the decision as soon as possible to move all
courses online for Fall 2020 (with specific exceptions, perhaps such as science labs,
which may require an in-person component)

If the move online is impossible, faculty should at minimum have the ability to opt out of
teaching face-to-face if they are uncomfortable doing so. Even if they do not have a
documented health condition or high-risk family member that would allow for
accommodations, the unknowns about the virus combined with the fact that it is nove!
(mean that no one is immune) make it more important than ever that faculty's sense of
safety should be held in the highest regard.

Opting out of F2F teaching could reasonably require faculty te demonstrate ability to use
distance learning tools and mastery of online pedagogical methods. The college could
use the next ten weeks in part to offer support to faculty who wish to improve their online
teaching skills.

The college should involve the Faculty Council and the community of employees in its
decision-making about face-to-face learning during a pandemic (beyond the COVID-19
Recovery Plan, faculty should be involved in the decisions about instruction methods
such as hybrid vs. online and how often they will be physically exposed to other people)
The college should be more transparent about its decisions, especially when it so
dramatically affects the health of its employees. Ideally college leadership should share
its plans for managing safety during COVID, as well as communication with students on
a website that is accessible by employees, if not by the general public.
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 9 of 14 PagelID#: 38
June 30, 2020

The State of the COVID-19 Pandemic in Texas

As of June 22, 2020, in Texas 2,192 reported people have died of COVID-19. Averaging the
predictions of epidemiological forecasters at twelve major institutions shows that COVID deaths
in Texas will increase by 50% to around 3,000 in the next four weeks 2

The trend of positive tests, hospitalizations, and deaths from COVID-19 are steadily rising:

Note this is daily new cases, not cumulative cases.

Texas COVID-19 Daily New Positive Cases
over Time as of 6/20 at 10:45AM CST

5,000
4,500
4,000
3, 500
3, 000
2,500
2,000
1,500

1,000

hoe

pNVVNV __\

500 ,
/V/

3? 9

Trends for Texas, March 26 through current

Source: T f Ith iges (DSHS), June 20, 2020

 

*5 Where The Latest COVID-19 Models Think We're Headed — And Why They Disagree
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 10 of 14 PageID#: 39
dune 30, 2020

UUM OCTitt 7m Wal? trig

Callin announces
in-person plans °
for Fall ™“y

|\
Collin goes
complotely anline

maw Cee til PT ee il i

Cees ri Li Rana Lor tat} Pee Apri? oars

nye ty li Eee pitts) ar sees)
Daily New Fatalities in Collin County

al

eee | mM nei

 

Trends in Collin County, TX
Source: Texas Department of State Health Services (DSHS) as of June 21, 2020

COVID-19 Hospitalizations by Trauma Service Area (TSA},
4/8/2020 - 6/21/2020
TSA: Dallas/Ft. Worth

1000
$00
Boo
700
600
500
400
300
200
100

0

 

4/8 4/15 4/22 4/29 S/6 5/13 5/20 5/27 G/X 6/10 6/17

Source: Texas COVID-19 Data from Texas DSHS June 21, 2020
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 11 of 14 PagelID#: 40
June 30, 2020

Other North Texas Institutions’ COVID-19 Response and Transparency

UT Dallas

e Surveyed faculty about their needs and preferences, and how the university could help
them prepare

e Guaranteed online courses for faculty who cannot or choose not to teach face-to-face in
Fall 2020
Held public virtual town hall meeting to discuss decisions
Basing decisions on guidance from health professionals

President Richard C. Benson and Provost Inga Musselman conveyed to faculty and the faculty
Senate that “an asynchronous option will be available for all courses in case a student or
faculty member cannot or chooses not to come to campus” in Fall 2020.

This week UTD sent a survey to all its faculty members (survey ended June 11) with the
following goals: “The survey results will provide general feedback from the faculty about their
preferred format for teaching, whether in person, online, or in hybrid form. The survey also will
provide information about how the university can assist faculty in preparing for fall classes.
The survey results, in combination with information about classroom occupancy, priorities for
in-person and online instruction, and the latest health guidance, will facilitate the creation of a
framework for finalizing the fall schedule” (source: Provost Inga Musselman, correspondence to
faculty).

UT Dallas Presidential Town Hall, April 22, 2020

A Messaae from President Benson: Plans for the Fall Semester

“Some of the conditions that would make a return to campus possible include the capacity for
testing and contact tracing, as well as physical spacing adaptations and the ability to isolate
campus residents who have tested positive for COVID-19,

it is important to emphasize, once again, that while we are focused on the reopening of the UT
Dallas campus, we will only do so in a manner that can be supported by the most current
Scientific evidence and guidance of medical experts."

*
EI) Dallas County Community College District (DCCCD)

e Held three virtual town halls for all college community to discuss plans for managing
pandemic and Fall 2020 changes
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 12 of 14 PagelID#: 41
June 30, 2020

e Prioritizing health of students and employees and moving almost all classes online for
Fall

e Regular public statements and Clery Act notices about any COVID cases on campuses

neral tions About VID-1

“In the midst of this public health crisis, the health and Safety of our students and employees
are the district's primary considerations. With this in mind, operations and classes will
be predominantly online for the Fall 2020 semester.”

DCCCD Virtual Town Halls with Chancellor Joe May, discussing COVID-19 response and
plans for Fall 2020. Town Halls were held on April 16, April 30, and June 3, 2020.
https://www.youtube.com/results?search_query=dccced+town+hall

TAN
UT Arlington

Faculty have been asked about their preference for teaching online or face-to-face
Well-organized website acts as a central, public resource for all information related to
COVID-19 with portals for faculty/staff, students, and specific areas of concern

e Face covering protocol as of June 10 requires everyone to wear a mask in public
buildings except in private offices or residences, or alone in labs

e Reusable, washable masks available for anyone who needs one

 

UT Arlington Coronavirus and Fall 2020 Semester Information

 

 

o aa ares eels

COLLEGE

 

San Jacinto College

Robust public website with COVID response plan, FAQs, and resources

Masks will be required for every person on campus, in offices, or other facilities
Faculty will receive a PPE kit, PPE available to anyone who needs it

Everyone who comes to campus will be given health questionnaires each time they
arrive

San Jacinto College: CDC Recommendation to Wear Face Mask
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 13 of 14 PageID#: 42
dune 30, 2020

 

 

  

COLLEGE DISTRICT. Blinn College

Masks will be required for every person on campus who is “in the presence of others”
Faculty and staff will be allowed to work remotely as much as possible if they have
health or other concerns

All employees will be provided with a washable, reusable mask

Everyone returning to campus will fill out a self-screening questionnaire and once a
week after that

 

Return to Campus Info: https:/Avww.blinn.edu/back-with-blinn/employee-information html

 

Px AUSTIN

COMMUNITY
COLLEGE

 

Austin Community College

e “Most classes will remain online and most employees will continue to work
remotely.”

e Strict campus entry protocols (self-screening with an app, face masks required,
temperature checks upon entry, and ID badges worn inside buildings)

e Detailed safety website with resources for students, faculty, and employees

https://www.austincc.edu/coronavirus

https:/Awww.austincc.edu/return/health-and-safety-protocols
Case 4:21-cv-00733 Document 1-2 Filed 09/22/21 Page 14 of 14 PageID#: 43
June 30, 2020

Purpose of this Document: These discussions and proposals are intended to bring forward
sincerely held concerns by members of the Collin community. We do not wish to subvert or
impugn the college leadership in any way. Rather, the purpose of this document is to create a
dialogue in the hopes that the administration will consider adjusting its plans in a way that
addresses the critical and urgent health concerns laid out here.

Thank you for your consideration.

Audra Heaslip
Faculty, Humanities, and Honors Director
McKinney Campus

To co-sign this document, please add your name, title/position, and campus (if
applicable). Including a sentence or two in your own words will go a long way in making
this more of a broad-based discussion rather than a petition. Thank you for your support!

Model:

Name Title/Position Campus/Location

 

 

 

 

Comments

 

 

 
